ORDER

PER CURIAM.
This is an appeal from an order construing the provisions of a will. The probate division entered an order construing the will from which Vemassa Smith, a second contingent beneficiary under the will, presently appeals. The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum, for *324their information only, setting forth the facts and reasons for this order affirming the judgment pursuant to Rule 84.16(b).
Respondent’s motion to dismiss the appeal is denied.